141 F.3d 1182
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Terry SPEARS, Defendant-Appellant.
No. 97-15121.D.C. Nos. CV-96-00084-RCB CR-91-00067-1-RCB.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 13, 1998.

Appeal from the United States District Court for the District of Arizona Robert C. Broomfield, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Terry Spears appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion challenging his 1991 guilty plea conviction and sentence for bank robbery and use of a firearm while committing a crime of violence.  We have jurisdiction pursuant to 28 U.S.C. § 2253.  We review de novo, see United States v. McMullen, 98 F.3d 1155, 1156-57 (9th Cir.1996), cert. denied, --- U.S. ----, 117 S.Ct. 2444, 138 L.Ed.2d 203 (1997), and affirm.


3
We decline to address Spears' contention that his trial counsel rendered ineffective assistance.  The issue was not properly presented to the district court, and none of the exceptions apply here to overcome the general rule that we will not consider an issue raised for the first time on appeal.  See United States v. Reyes-Alvarado, 963 F.2d 1184, 1189 (9th Cir.1992).


4
To the extent that Spears contends that his firearm conviction pursuant to 18 U.S.C. § 924(c) should be vacated in light of the Supreme Court's holding in United States v. Bailey, 516 U.S. 137, 116 S.Ct. 501, 133 L.Ed.2d 472 (1995), this contention lacks merit.  Bailey does not preclude aider and abettor liability for a principal's use of a firearm in relation to a crime of violence.  See United States v. Washington, 106 F.3d 1488, 1490 (9th Cir.), cert. denied, --- U.S. ----, 118 S.Ct. 197, 139 L.Ed.2d 135 (1997).  Moreover, the principal's conduct during the armed bank robberies is sufficient to sustain Spears' section 924(c) conviction.  See 18 U.S.C. § 2(a) (1969);  Bailey, 116 S.Ct. at 507-08.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3